MEMORANDUM **
Zhirayr Ttuyan and his wife, Lida Mikyayelyan, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ’s”) adverse credibility determination and subsequent denial of asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We review an IJ’s credibility determination for substantial evidence and will uphold the agency’s decision unless the “evidence ‘corn-pelts] a contrary conclusion.’ ” See Kaur v. Gonzales, 418 F.3d 1061, 1064 (9th Cir. 2005). We deny the petition for review (quoting Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003)).
Substantial evidence supports the IJ’s credibility determination. Ttuyan’s testimony was internally inconsistent, inconsistent with his written statement and the State Department report, and at times vague and non-responsive. The cumulative effect of these numerous inconsistencies was sufficient to support a finding that Ttuyan’s testimony was not credible. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.2007). In the absence of credible testimony, Ttuyan has failed to establish that he is eligible for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Ttuyan’s CAT claim is based on the same testimony that the IJ found not credible and he points to no other evidence that the IJ should have considered in making its CAT determination. The evidence supports the denial of CAT relief. See id. at 1157.
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.